Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Claims
2.	Claims 1-13 are pending in this application.

Response to Arguments
3.	Applicant's arguments filed 01/11/21 have been fully considered but they are not persuasive.
4.	Applicant argues that the Kim reference does not disclose the coolant fluid inlet and outlet arrangement as stated in the previous office action (The previous office action states: “Kim discloses a heat exchanger with a counter-flow arrangement having its primary inlet on the top face of the heat exchanger, its primary outlet on the bottom face, and both the secondary inlet and outlet on the same side face (see Fig. 11A).”)  These arguments are unpersuasive because they ignore the general knowledge a skilled artisan possesses with respect to coolant flow and heat exchange in nuclear reactors. Fig. 11A of Kim depicts a nuclear reactor including a reactor core and heat exchangers disposed in a reactor vessel. Fig. 11A further includes arrows indicating flow of primary coolant and secondary coolant through the heat exchangers. As is well-established in the art of nuclear reactors, primary coolant in the reactor vessel is heated in the nuclear reactor core by heat released in fission reactions. The heated primary coolant naturally rises due to convection. In Kim, the rising flow of primary coolant is redirected downward through the heat exchangers by reactor coolant pumps, the redirected flow entering the heat exchanger at its top face and exiting at its bottom face (see the flow arrow annotated .   

    PNG
    media_image1.png
    733
    911
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
6.	For applicant’s benefit, the portions of the reference(s) relied upon in the below rejections have been cited to aid in the review of the rejections. While every attempt has been made to be thorough and consistent within the rejection, it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
10.	Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., US Publication 2017/0309354 in view of Person, US Patent 2,877,000.
11.	Regarding claim 1, Kim discloses a printed circuit heat exchanger (Fig. 11A, ref. 10; [0001], [0041]) comprising: a core formed from a stack of plates diffusion bonded together (Fig. 1, [0041]; see also [0002]), the core having: a top face, a bottom face disposed opposite the top face, a first side face extending between the top face and the bottom face, and a second side face disposed opposite the first side face (see Figs. 1 and 11A); a plurality of primary channels (121) defined in the core, each of the primary channels extending from a primary inlet (12) to a primary outlet (14; see Figs. 3-10 and 11A); and a plurality of secondary channels (122) defined in the core, each of the secondary channels extending among at least some of the primary channels from a secondary inlet (13) to a secondary outlet (16). Kim discloses a heat exchanger with a counter-flow arrangement having its primary inlet on the top face of the heat exchanger, its primary outlet on the bottom face, and both the secondary inlet and outlet on the same side face (see Fig. 11A) and does not disclose its secondary channels extending transversely across at least some of the primary channels. However, Kim suggests that any suitable arrangement of fluid inlets and outlets is possible (Figs. 3-6 and [0069-0072] “headers may be configured in various manners.”). Accordingly, a skilled artisan would have found it obvious to rearrange the fluid inlet/outlets of the heat exchanger of Kim to suit a particular piping arrangement of a desired application or to size the heat exchanger for a particular location or use. Furthermore, Person teaches a heat exchanger having the claimed fluid inlet/outlet configuration (see Fig. 1, refs. 16, 17, 32, 33) and secondary channels extending transversely across primary channels (see the flow arrows in Fig. 2). One of ordinary skill in the art at the time of the invention would have found it obvious to apply the inlet/outlet and channel configuration of Person to the heat exchanger of Kim for the predictable 
12.	Regarding claims 2 and 3, Kim in view of Person renders the heat exchanger of the parent claim obvious. Kim further discloses a heat exchanger further comprising: an inlet plenum defining a first space therein, the first space in fluid communication with the secondary inlets; and an outlet plenum defining a second space therein, the second space in fluid communication with the secondary outlets (see Fig. 11A and Figs. 7-10)., wherein the inlet plenum comprises a main inlet structured to be fluidly coupled to a supply header (feedwater system), and wherein the outlet plenum comprises a main outlet structured to be fluidly coupled to a return header (turbine system).
13.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., US Publication 2017/0309354 in view of Person, US Patent 2,877,000; in further view of Johnston, US Patent 8,157,000.
14.	Regarding claim 4, Kim in view of Person renders the heat exchanger of the parent claim obvious. Kim does not explicitly disclose semi-circular channels. Johnston, however, teaches that the channels in printed circuit heat exchangers are most commonly semi-circular (column 1, lines 19-36). One of ordinary skill in the art at the time of the invention would have found it obvious to apply the channel shape of Johnston to the heat exchanger of Kim for the predictable purpose of enhancing laminar fluid flow through the plates. 
15.	Claims 5-9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Pomie et al., US Patent 4,342,721 in view of Kim et al., US Publication 2017/0309354 in further view of Person, US Patent 2,877,000.
16.	Regarding claim 5, Pomie discloses a pool type liquid metal fast spectrum reactor (see Fig. 1 and Abs.) comprising: a vessel (3); a lower plenum defined in the vessel (19); a reactor core (1) disposed in 
17.	Further regarding claim 5, Pomie does not disclose its heat exchangers being printed circuit heat exchangers. Kim teaches a printed circuit heat exchanger (Fig. 11A, ref. 10; [0001], [0041]) comprising: a core formed from a stack of plates diffusion bonded together (Fig. 1, [0041]; see also [0002]), the core having: a top face, a bottom face disposed opposite the top face, a first side face extending between the top face and the bottom face, and a second side face disposed opposite the first side face (see Figs. 1 and 11A); a plurality of primary channels (121) defined in the core, each of the primary channels extending from a primary inlet (12) to a primary outlet (14; see Figs. 3-10 and 11A); and a plurality of secondary channels (122) defined in the core, each of the secondary channels extending among at least some of the primary channels from a secondary inlet (13) to a secondary outlet (16). One of ordinary skill in the art at the time of the invention would have found it obvious to combine the printed circuit heat exchanger of Kim with the reactor of Pomie because Kim explicitly suggests such a combination ([0029]) and because Kim states the predictable advantages of such heat exchangers, including their applicability to high-temperature and high-pressure applications and excellent heat exchange properties ([0002]). 

19.	Regarding claims 6 and 9, the combination of the heat exchanger of Kim as modified by Person with the reactor of Pomie renders the parent claim obvious. Kim further teaches a heat exchanger further comprising: an inlet plenum defining a first space therein, the first space in fluid communication with the secondary inlets; and an outlet plenum defining a second space therein, the second space in fluid communication with the secondary outlets (see Fig. 11A and Figs. 7-10)., wherein the inlet plenum comprises a main inlet structured to be fluidly coupled to a supply header (feedwater system), and wherein the outlet plenum comprises a main outlet structured to be fluidly coupled to a return header 
20.	Regarding claims 7 and 8, the combination of the heat exchanger of Kim as modified by Person with the reactor of Pomie renders the parent claim obvious. Pomie as modified by the heat exchanger of Kim further discloses a reactor wherein the vessel comprises a top lid (7) and houses a volume of a primary coolant (2) therein, wherein the volume of the primary coolant has a maximum level within the vessel, and wherein the inlet plenum and the outlet plenum are disposed above the maximum level, and wherein the inlet plenum and the outlet plenum are disposed above the top lid (see Figs. 1 and 3 and column 3, line 49 through column 4, line 14).
21.	Regarding claim 13, the combination of the heat exchanger of Kim as modified by Person with the reactor of Pomie renders the parent claim obvious. Pomie as modified by the heat exchanger of Kim further discloses a reactor wherein each printed circuit heat exchanger forms at least a portion of a partition separating the upper plenum from a respective coolant pump inlet plenum (see Fig. 1 and column 3, lines 20-32).
22.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Pomie et al., US Patent 4,342,721 in view of Kim et al., US Publication 2017/0309354 and Person, US Patent 2,877,000, in further view of Johnston, US Patent 8,157,000.
23.	Regarding claim 10, the combination of the heat exchanger of Kim as modified by Person with the reactor of Pomie renders the parent claim obvious. Kim does not explicitly disclose semi-circular channels. Johnston, however, teaches that the channels in printed circuit heat exchangers are most commonly semi-circular (column 1, lines 19-36). One of ordinary skill in the art at the time of the invention would have found it obvious to apply the channel shape of Johnston to the heat exchanger of Kim for the predictable purpose of enhancing laminar fluid flow through the plates. 

25.	Regarding claims 11 and 12, the combination of the heat exchanger of Kim as modified by Person with the reactor of Pomie renders the parent claim obvious. Pomie as modified by Kim further discloses a reactor wherein the number of printed circuit heat exchangers comprises a plurality of heat exchangers, wherein the number of coolant pumps comprises a plurality of coolant pumps, and wherein the plurality of printed circuit heat exchangers and the plurality of coolant pumps are arranged in an annular ring above and outboard of the reactor core (see Figs. 1 and 2). Zinn teaches a similar pool type liquid metal reactor wherein the number of coolant pump inlet plenums comprises a plurality of coolant pump inlet plenums (122) and wherein the plurality of printed circuit heat exchangers and the plurality of coolant pumps are arranged in four pairs (see Figs. 3 and 4 and column 13, lines 11-32), noting that one could modify the reactor to include any number of pairs of pump/heat exchanger to suit the reactor core output (column 13, lines 30-32). One of ordinary skill in the art at the time of the invention would have found it obvious to apply the paired heat exchanger/pump arrangement of Zinn to the reactor of Pomie for the predictable purpose of facilitating maintenance and replacement of the pumps and heat exchangers (column 13, lines 11-17). 

Conclusion

26.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
27.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
28.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M DAVIS whose telephone number is (571)272-6882.  The examiner can normally be reached on Monday - Thursday, 7:30 - 6:00 pm EST.
29.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
30.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571-272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
31.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON M DAVIS/Primary Examiner, Art Unit 3646